Exhibit 10.27

The symbol [***] is used to indicate that a portion of the exhibit has been
omitted and filed separately with the commission.
Confidential treatment has been requested with respect to the omitted portion.

Collaboration Agreement


between
Applied Biosystems and Cepheid

 

THIS AGREEMENT ("Agreement") is made as of the 11th day of October, 2002 (the
"Effective Date") and is by and between Applera Corporation, a Delaware
corporation, acting through its Applied Biosystems Group, with a place of
business at 850 Lincoln Center Drive, Foster City, CA 94404, U.S.A. ("ABI"), and
Cepheid, a California corporation with its principal place of business at 904
Caribbean Drive, Sunnyvale, CA 94089 ("Cepheid"). Cepheid and ABI are sometimes
referred to herein individually as a "Party," and collectively as the "Parties".

1.

Background



1.1 Supply to the USPS. ABI and Cepheid will each independently and working
collaboratively seek to develop and manufacture Products for use in Bio-Threat
Agent Detection Systems. These Bio-Threat Agent Detection Systems are intended
to be provided to the USPS through agreements among the USPS, Northrop Grumman
Security Services ("Northrop Grumman"), ETG (Environmental Technology Group, now
known as Smiths-Detection Edgewood, Inc.), and/ or Cepheid, and potentially
others. These Bio-Threat Agent Detection Systems are intended to be used in
conjunction with the mail sorting machines used by the USPS, in order for the
USPS to test for particular bio-threat agents identified as being of interest to
the USPS.

1.2 ABI Materials. The systems that are being provided are based on an assay
called the 5' nuclease detection process, a process employing in part the
polymerase chain reaction ("PCR"), herein called Real-Time PCR. Due to licensing
constraints imposed by Roche Molecular Systems, Inc. and F. Hoffman La Roche Ltd
("collectively, Roche"), the owner of some of the patents for the Real-Time PCR
process, certain rules must be followed in order for Cepheid and the USPS to be
properly licensed under the Real-Time PCR patents as contemplated by this
Agreement. [***]ABI owns other rights related to the Real-Time PCR process
[***].

1.3 Intellectual Property Objectives. It is the Parties' intention that through
this Agreement and the parties' existing Thermal Cycler Supplier Agreement
obtained from ABI, under which Cepheid is authorized by ABI under certain of the
PCR Rights to manufacture and sell thermal cyclers, and under which Cepheid
manufactures and sells its GeneXpert® thermal cycler instrument, the Bio-Threat
Agent Detection Systems to be sold to the USPS will be fully licensed or
otherwise manufactured and sold with all necessary authority under all PCR
related intellectual property rights of ABI as well as Roche.

1.4 Prior Work by Cepheid. Cepheid has been working in collaboration with the
USPS and Northrop Grumman to develop an initial assay to be used in conjunction
with the GeneXpert Module in order to test for certain strains of Bacillus
anthracis ("anthrax") of interest to the USPS. Those parties have undertaken
significant initial validation studies in order to satisfy the requirements of
the USPS and, as part of those development activities, certain Third Party
Materials have been and are being used. Cepheid and ABI now wish to develop and
employ Products in which ABI PCR Materials will be used instead of such Third
Party Materials so that certain anticipated advantages of ABI PCR Materials may
be realized, but recognize that the already validated initial assay will be used
during the initial period of implementation by the USPS. The parties will use
their respective commercially reasonable efforts to demonstrate to the USPS that
Products using ABI PCR Materials will meet or exceed all USPS requirements and
specifications and that such Products should be accepted instead of those using
the initial materials. It should be noted, however, that the ultimate decision
as to whether to switch to ABI PCR Materials may be within the discretion of the
USPS. The Parties have begun to explore the use of ABI PCR Materials and have
determined to engage in the Joint Development Program to develop, qualify and
validate them for use as the reagent components of Products, so that a new,
validated assay using ABI materials and employing their anticipated advantages
may be substituted for the initial assay as soon as feasible, preferably within
six months of the Effective Date.

1.5 Special Format Assay. An important feature of this program for the USPS is
the special format of the reagent kit for performing the assay. Cepheid has
developed a method of drying the liquid reagents into a pelletized form. The
dried pellets can be placed into a proprietary self-contained cartridge
developed by Cepheid, in which the reagents can be reconstituted at the time
that the assay is to be performed. The cartridge itself has significant added
value, in that it is the vessel in which the anthrax spores are cracked and in
which Real-Time PCR is performed.

1.6 Purpose. The Parties wish to enter into this Agreement to set forth the
terms and conditions under which development of the initial validated system
described above will be completed, development of second generation Products
will be undertaken, and designated systems will be manufactured and supplied to
the USPS by ABI, either directly or through Cepheid as a distributor of ABI, or
Northrop Grumman or another Third Party or Third Parties distributors or
subdistributors.

Now therefor, the Parties, in consideration of the mutual obligations
hereinafter set forth and intending to be legally bound, hereby agree as
follows:

2.

Definitions. Within the meaning of this Agreement:



2.1 "ABI PCR Materials" means reagents or reagent components, including labeled
and unlabeled oligonucleotides (such as, without limitation, primers and probes)
used in or useful for Real Time PCR, and the polymerase used for the Real Time
PCR that ABI supplies to Cepheid as the packer of Cartridges pursuant to the
Cartridge Packing Agreement for incorporation and use by the USPS in the
Bio-Threat Agent Detection Systems of which Products are a component, and that
ABI manufactures itself or that, on or after the date that Second Generation
Products are fully substituted for initial Products as the Products that are
manufactured and sold to the USPS pursuant to the Distributor Agreement, ABI
sources itself or selects and designates as the Materials to be included in
Products. Without limiting the scope of other materials excluded from the
definition of ABI PCR Materials, the Parties understand and agree that
specifically excluded from ABI PCR Materials are reagent and reagent components
(but not the polymerase, which in all cases is included in ABI PCR Materials)
that Cepheid has obtained from the supplier or suppliers used by Cepheid for
such materials as of the Effective Date, even if ABI obtains such reagents and
reagent components from such suppliers or other suppliers and supplies them to
Cepheid pursuant to the Cartridge Packing Agreement, except for such of such
reagent and reagent components, if any, as ABI specifically selects and
designates to be included in Second Generation Products.

2.2 "Affiliate" of a Party or other person or entity means any corporation,
firm, partnership or other entity, whether de jure or de facto, which directly
or indirectly owns, is owned by or is under common ownership with such Party or
other person or entity to the extent of more than fifty percent of the equity
having the power to vote on or direct the affairs of the entity, or such lesser
percentage which is the maximum allowed to be owned by a foreign corporation in
a particular jurisdiction.

2.3 "Authorized Use" means use by the USPS for the detection of anthrax, and
such other bio-threat agents as the Parties may agree in writing are bio-threat
agents to be detected by Products, in the environment in accordance with the
label license set forth in Section 6.3, or such other label license or
limitations as ABI may designate (provided that the Authorized Use stated on the
label license set forth in Section 6.3 is not diminished) or the Parties may
agree upon in writing and which is applicable to the USPS' use of Products.
Authorized use shall not mean use for human diagnostic or therapeutic purposes.

2.4 "Background ABI Intellectual Property" means all Intellectual Property
Rights that are owned by, either partially or wholly, ABI, or are licensed to,
or otherwise controlled by, ABI, excluding only Collaboration Joint Intellectual
Property.

2.5 "Background Cepheid Intellectual Property" means all Intellectual Property
Rights that are owned by, either partially or wholly, Cepheid, or are licensed
to, or otherwise controlled by, Cepheid, excluding only Collaboration Joint
Intellectual Property.

2.6 "Bio-Threat Agent Detection System" means the combination of Cartridges,
GeneXpert Modules and Materials, and other associated materials, if any,
obtained by Cepheid from Third Parties, capable of carrying out Real-Time PCR
based analysis for the purpose of environmental detecting or identifying
designated pathogens or biological agents, including without limitation viral
and bacterial agents. The initial implementation of a Bio-Threat Agent Detection
System is intended to be within the system being developed for the USPS by a
consortium led by Northrop Grumman.

2.7 "Cartridge" means a closed or substantially closed plastic device
containing, among other things, pelletized or dried reagents that is intended
for single or multiple use sample preparation and PCR based DNA analysis and
that is intended and suitable for insertion into, or use as a part of, or is a
part or component of, or an attachment to, an instrument designed to hold such
device and/or facilitate or enable its use, which instrument Cepheid
manufactures or has manufactured, including without limitation the instrument
currently named Cepheid's GeneXpert Instrument that includes one or more
GeneXpert Modules, or that can be used alone or with other instruments or
devices for such purpose.

2.8 "Cartridge Packing Agreement" means the cartridge packing agreement to be
executed by the Parties concurred with or shortly after the execution and
delivery of this Agreement, as more fully described in Section 3.2.

2.9 "Collaboration ABI Intellectual Property" means all Intellectual Property
Rights arising out of work performed under this Agreement or in furtherance of
this Agreement during the term of this Agreement that are conceived solely by
one or more employees or agents of ABI or its Affiliates, or solely by one or
more employees or agents of ABI or its Affiliates and one or more employees or
agents of a Third Party.

2.10 "Collaboration Cepheid Intellectual Property" means all Intellectual
Property Rights arising out of work performed under or in furtherance of this
Agreement during the term of this Agreement that are conceived solely by one or
more employees or agents of Cepheid or its Affiliates, or solely by one or more
employees or agents of Cepheid or its Affiliates and one or more employees or
agents of a Third Party.

2.11 "Collaboration Joint Intellectual Property" means all Intellectual Property
Rights arising out of work performed by Cepheid under this Agreement or in
furtherance of this Agreement, or out of work performed by ABI under this
Agreement, that are jointly conceived by one or more employees or agents of
Cepheid or its Affiliates and by one or more employees or agents of ABI or its
Affiliates.

2.12 "Confidential Information" means confidential knowledge, Know-how,
practices, processes, products, materials, equipment or information that a
receiving Party has a reasonable basis to believe is confidential to the
disclosing Party or is treated by the disclosing Party as confidential.
Notwithstanding the above, Confidential Information will not include, and
nothing in Section 9 will in any way restrict the rights of either Party to use,
disclose or otherwise deal with, any information which:

(a) can be demonstrated to have been in the public domain as of the date of this
Agreement or thereafter comes into the public domain through no act of the
receiving Party; or

(b) can be demonstrated to have been independently known to the receiving Party
prior to the receipt thereof, or is made available to the receiving Party as a
matter of lawful right by a Third Party; or

(c) can be demonstrated to have been rightfully received by the receiving Party
from a Third Party who did not require the receiving Party to hold it in
confidence or limit its use, or on the basis of a restriction that has lapsed,
and who did not acquire it, directly or indirectly, from the other Party to this
Agreement under a continuing obligation of confidentiality; or

(d) can be demonstrated to have been independently conceived, invented or
acquired by employees or agents of the receiving Party who have not been
personally exposed to relevant Confidential Information of the other Party.

2.13 "Distributor Agreement" means the distributor agreement to be entered into
by the Parties concurrently with or promptly after the execution of this
Agreement, which will provide, among other terms and conditions, the terms and
conditions set forth in Section 3.3.

2.14 "Dry Down Process" means the dry down and pelletization process utilized by
Cepheid to dry down and insert or pack Materials into Cartridges.

2.15 "FTEs" shall mean full time employee equivalents of labor, based on a
standard work day. One FTE shall be one employee of a Party working one day, or
eight hours worked collectively by more than one employee of a Party. One FTE
for a year shall be one employee working each work day in a year, exclusive of
holidays and vacation time determined in accordance with the employer's
customary policies and procedures. For the purposes of this definition of FTEs
only, the term "employee" shall include an individual who is a consultant to a
Party who is subject to a written agreement with such Party that assigns to such
Party all of such individual's right, title and interest in and to his or her
work product, including without limitation all Intellectual Property Rights
arising out of work performed for such Party.

2.16 "GeneXpert® Module" means a thermally controlled fluorometric thermal
cycling or other type of instrument capable of carrying out or facilitating a
sample preparation procedure, as well as a Real Time PCR assay, in or with the
use of a Cartridge. The GeneXpert Module comprises the instrument portion of
Cepheid's Bio-Threat Agent Detection System.

2.17 "Intellectual Property Rights" means all intellectual property rights
worldwide arising under statutory or common law, whether or not perfected,
including, without limitation, all (1) patents, patent applications and patent
rights; (2) rights associated with works of authorship including copyrights,
copyright applications, copyright registrations, mask works, mask work
applications and mask work registrations; (3) rights relating to the protection
of trade secrets and confidential information; (4) any right analogous to those
specifically set forth in this definition and any other proprietary rights
relating to intellectual property (other than trademark, trade dress, or service
mark rights); (5) divisions, continuations, continuations-in-part, renewals,
reissues, re-examinations, continuing prosecution, and extensions of the
foregoing existing at a time in question, or thereafter filed, issued or
acquired; and (6) Know-how.

2.18 "Joint Development Program" means the joint development program of the
Parties under which the Parties, pursuant to Section 4 of this Agreement, will
use commercially reasonable efforts to further develop to the extent deemed
necessary by the Parties initial Products, and to develop Second Generation
Products that employ ABI PCR Materials. Initially, under the Joint Development
Program the Parties shall explore the use of TaqMan® reagents as substitutes for
the reagents used in the initial Products.

2.19 "Know-how" means confidential and/or proprietary technical information,
techniques, processes, methods, data, assays, substances and materials, and
other information in a party's possession that is not generally available to the
public.

2.20 "Liability" has the meaning set forth in Section 11.2.

2.21 "Manufacturing Cost" means the fully-burdened manufacturing cost of a
product as determined using a Party's customary practices and procedures and, to
the extent applicable, in accordance with Generally Accepted Accounting
Principles in the United States ("GAAP"), including the following: direct
material cost, material overhead cost, direct labor cost, fixed manufacturing
overhead cost, variable manufacturing overhead cost, cost of quality control and
product testing, manufacturing variance cost and other costs that may be
properly attributed to inventory as manufacturing costs pursuant to GAAP, but
excluding royalties or similar consideration paid to Third Parties for rights to
Intellectual Property Rights, including up-front payments for such rights, even
if any such royalties or other payments are included in fully burdened
manufacturing cost in accordance with a Party's customary practices and
procedures and, to the extent applicable, GAAP). In determining Manufacturing
Cost, the manufacturing Party shall take into account, in accordance with GAAP
to the extent applicable and in accordance with such Party's normal and
customary practices and procedures, including without limitation consideration
of risks and uncertainties associated with projections related to the Products
in question, projections of sales of such Products for at least a twelve month
period made in good faith by ABI, in consultation with Cepheid, in accordance
with its normal and customary procedures. Manufacturing Cost of Products will be
established and reestablished based upon projections for a period of not less
than the next upcoming twelve month period, may be changed no more frequently
than Quarterly (and any new Manufacturing Cost will be effective only as of the
first day of a Quarter), and any new Manufacturing Cost of Products will not be
applied except upon a minimum of sixty (60) days prior notice from the
manufacturing Party to the other Party, unless the Parties otherwise agree.

2.22 "Materials" means reagents and reagent components, including without
limitation labeled and unlabeled oligonucleotides (such as, without limitation,
primers and probes) used in or useful for Real Time PCR and the polymerase used
for the Real Time PCR reaction, including without limitation ABI PCR Materials,
reconstitution buffers or solutions, and any other consumable products, limited
life products or other products that are contained in or are a part of and are
sold with a Cartridge, and any such items and any other consumable products or
limited life products, if any, that are not contained in or are a part of, or
are not sold with Cartridges, that are used in connection with the use of a
Cartridge when the Cartridge is used for Real-Time PCR analysis. Specifically
excluded from the definition of Materials is the GeneXpert Module, which Cepheid
will sell to USPS either directly or by way of the Smiths Industries/Northrop
Grumman supply chain or other Third Parties.

2.23 "Net Sales" means the actual amount received from sales of Products to
Third Parties and, unless sold for resale, Affiliates of a Party, less: trade,
cash and quantity discounts, if any, actually allowed, other allowances actually
applied, amounts refunded for faulty or defective product, returns, rejections,
bad debt determined and applied in accordance with the selling Party's normal
and customary policies and procedures and, to the extent applicable, GAAP,
freight, insurance and other transportation costs, tariffs, duties, sales tax,
and similar governmental charges paid (except income taxes) paid with respect to
the Products sold. It is understood and agreed that sales or other distribution
of Products may only be made to the USPS or to a Third Party or an Affiliate of
a Party for sale to and use by the USPS.

2.24 "Other Chemical Materials" means reagents and reagent components, used in
or useful for Real Time PCR (but not the polymerase used for Real Time PCR,
which is in all cases an ABI PCR Material), reconstitution buffers or solutions,
and any other consumable chemical products, limited life chemical products or
other chemical products that are contained in or are a part of and are sold with
a Cartridge, and any such chemical items and any other consumable chemical
products or limited life chemical products that are not contained in or are a
part of, or are not sold with, Cartridges, that are used in connection with the
use of a Cartridge when the Cartridge is used for Real Time PCR, excluding, in
every case, ABI PCR Materials.

2.25 "PCR Rights" means the following patents: those of Roche Molecular Systems,
Inc. and F. Hoffmann-La Roche Ltd : United States Patent Nos. 4,683,202,
4,683,195, 4,965,188, 5,210,015, 5,487,972, 5,476,774, and 5,219,727, and
corresponding foreign counterpart patent claims, and Roche's United States
Patent No. 5,804,375 (Claims 1-12) and foreign counterpart claims, covering 5'
Nuclease reaction mixtures; and those of Applera Corporation: United States
Patent Nos. 5,538,848, 5,876,930, 6,030,787, 6,258,569 B1 and 5,656,493, and
corresponding foreign counterpart patent claims.

2.26 "Products" means Cartridges containing or employing Materials, including
without limitation, in all cases, the polymerase necessary to perform a PCR
assay constituting an Authorized Use in combination with all such other
reagents, enzymes and other materials as are necessary to perform such PCR
assay.

2.27 "Quarter" means a fiscal quarter of a Party, in each case an approximately
three month period beginning on or about the first day of January, April, July
or October next following the Effective Date, and each three month period
thereafter, except that the first Quarter will include the period from the
Effective Date to the first day of the nearest such three month period after the
Effective Date. Precise dates for the beginning and ending of Quarters may vary
in accordance with a Party's customary accounting practices and procedures in
accordance with GAAP. Upon a Party's request, the other Party will provide the
requesting Party with a schedule of the replying Party's fiscal Quarters.

2.28 "Real Time PCR" means using the 5' nuclease detection process in the
practice of PCR as is described and claimed in ROCHE's United States Patents
Nos. 5,210,015 and 5,487,972.

2.29 "Residual Revenue" means [***] from sales of Products during a Quarter by
Cepheid, less (i) unless otherwise expressly set forth in this Agreement, [***]
and (ii) [***] (iii) such other amounts as the Parties expressly agree in
writing are to be deducted from Net Sales for the purpose of determining
Residual Revenues.

2.30 "Second Generation Products" means Products containing and employing for
the identification of bio-threat agents dyes and quenchers that are manufactured
by ABI or, if not manufactured by ABI, that are specifically identified as
second generation dyes and quenchers by ABI in a writing to Cepheid.

2.31 "Third Party" means a person or entity that is not a Party or an Affiliate
of a Party.

2.32 "Work Plan" means a plan of action to accomplish the goals of the Joint
Development Program.

3.

The Initial Reagent Product Supply



3.1 Initial Product Unchanged. Until such time as the parties have completed
their joint development of Second Generation Products, the initial Products
manufactured for the USPS will be the validated initial Products described above
under Background. It is intended that ABI will source the labeled oligos
component of such initial Products from the supplier used by Cepheid as of the
Effective Date. ABI will also use commercially reasonable efforts to
provide[***], or its equivalent, as required for the manufacture of Products.
ABI, through Cepheid as its contract packer of Cartridges, will then dry and
pelletize the oligos and [***]or equivalent and seal the Cartridges for
shipment. The parties will jointly work out a delivery schedule for the oligos
and [***]commensurate with the manufacturing capabilities of the supplier used
by Cepheid as of the Effective Date and the delivery schedule desired by the
USPS. The specifications for the initial validated Products shall be those
agreed upon by the Parties, and shall be based on and include the validated
specifications accepted by the USPS, except to the extent the Parties otherwise
agree. Cepheid will use commercially reasonable efforts to pack Cartridges and
ensure that Products meet such specifications. Cepheid will purchase Materials
for such initial Products from ABI, unless ABI is unable to supply such
Materials to Cepheid, in which case Cepheid may purchase such Materials, except
polymerase, from Third Parties.

3.2 Cepheid Appointed as ABI Contract Packer of Cartridges. ABI will engage
Cepheid to be its exclusive packer of Cartridges for sale to or for the use of
the USPS for USPS use in Bio-Threat Agent Detection Systems, pursuant to the
Cartridge Packing Agreement. ABI and Cepheid will execute the Cartridge Packing
Agreement, containing such terms upon which the Parties may mutually agree in
each of their sole discretion, concurrently with or promptly after the Effective
Date. In general, under the Cartridge Packing Agreement, Cepheid will dry down
and pelletize the necessary Materials, pack them into Cartridges, complete
packaging of the Cartridges, and store and maintain same subject to the order of
ABI. ABI will manufacture or source and furnish to Cepheid for packing all
necessary polymerase and all reagents, enzymes and other materials necessary to
perform the anthrax assay or such other assays as the Parties agree Products
will perform. All Products shall labeled as ABI Products as more fully set forth
in Section 5.6 and will be labeled and distributed with appropriate label
licensing statements, as provided in Section 6.3. The price Cepheid may charge
ABI for its packing services shall be capped as set forth in Section 7.7.

3.3 Cepheid Appointed Distributor. ABI will engage Cepheid to be its exclusive
distributor of Cartridges and associated Materials for sale to the USPS or a
Third Party for resale to the USPS, and use by the USPS in Bio-Threat Agent
Detection Systems, pursuant to the Distributor Agreement. The Distributor
Agreement shall contain such terms and conditions upon which the Parties may
agree in each of their sole discretion, and shall provide that the transfer
price of finished Products sold by ABI to Cepheid as distributor [***], provided
that such price charged to Cepheid as distributor shall not exceed [***]. The
Distributor Agreement shall also provide that Cepheid must inform ABI of the
price of Products to the USPS, the end-user, as ABI's royalty to Roche is based
on such price.

3.4 Initial Product Intellectual Property Issues. In order to avoid unnecessary
liability, the parties will work together to seek to identify any Intellectual
Property Rights required to manufacture and distribute Products and seek to
resolve same to their mutual satisfaction. [***]

4.

Joint Development Program for Second Generation and Later Products



4.1 Costs; Diligence

4.1.1 Work Plan, Budget, Responsibility for Costs, Minimum FTEs. Immediately
after the Effective Date, the Parties shall work together and use diligent and
continuing efforts to establish at the earliest feasible time a Work Plan for
the Joint Development Program. Except as provided below, each Party will pay its
own costs and expenses in connection with its activities in furtherance of the
Joint Development Program.

4.1.2 Diligence, Minimum FTEs. Commencing immediately after the Effective Date,
the Parties will use commercially reasonable efforts and devote personnel each
Party reasonable believes are sufficient in number, skills and experience to
conduct the Joint Development Program in accordance with the terms and
conditions of this Agreement. However, the parties recognize that it is
imperative to complete development of Second Generation Products as soon as
feasible. Hence, a major goal of the collaboration established by this Agreement
is to have a completed, validated Second Generation Products, using ABI PCR
Materials if their advantages can be realized, for use with Bio-Threat Agent
Detection Systems for sale within six months of the Effective Date. Without
diminishing the obligations of the Parties set forth above, until such time as
Second Generation Products are developed and substituted for initial Products,
unless and until the Parties otherwise agree in writing, each Party shall assign
and commit no less than two (2) FTEs of research and development personnel
continuously to the Joint Development Program.



4.2 Development of Second Generation Products

4.2.1 Responsibilities of the Parties. In close consultation with each other,
ABI and Cepheid will attempt to substitute new dyes, quenchers, polymerases,
and/or any other components that the parties deem necessary to enhance the
manufacturability and ease of manufacture of Products. Each Party will conduct
its own tests as it sees fit. Cepheid will have the responsibility for ensuring
that reagents selected by the Parties or suggested by ABI can be pelletized
effectively and that they work in a manner compatible with the cartridge and
associated thermal cycling instrument. A significant goal of the Joint
Development Program is to enhance the manufacturability and minimize the overall
costs to the Parties of Products.

4.2.2 Information Exchange. The Parties will use reasonable efforts to keep each
other informed with respect to all activities directly related to the Joint
Development Program, including without limitation access to design plans and
drawings, specifications, engineering change orders, software, supplier
information, nucleic acid sequences, processes, materials, validation
information, and chemistries directly related to the Bio-Threat Agent Detection
System. Both Parties will participate in milestone reviews for the Bio-Threat
Agent Detection System in accordance with a schedule to be agreed upon by them.

4.2.3 Development Teams. Each Party will assign personnel to its development
team that it believes have the appropriate skills and experience to accomplish
the work established in the Work Plan or to otherwise achieve the goals of the
Joint Development Program. It is expected that such teams will work together to
accomplish the goals of the Joint Development Program including, if appropriate,
conducting efforts at the same facility.

4.3 Joint Steering Committee

4.3.1 Purpose. A joint steering committee will be established to oversee the
Joint Development Program established by this Agreement ("Joint Steering
Committee"). The duties of the Joint Steering Committee will include, but not be
limited to, the following:

 A. General oversight of all aspects of the Joint Development Program, including
    definition, development, manufacturing (supply), marketing, sales, and
    support of Products;
 B. development and implementation of the Work Plan;
 C. development and approval of budgets;
 D. organization of development teams and general oversight of their activities;
 E. review of forecasts for Net Sales of the Products; and
 F. initial forum for the resolution of disputes arising under this Agreement

4.3.2 Membership. The Joint Steering Committee will be comprised of three (3)
employees from Cepheid and three (3) employees from ABI. A Party's members of
the Joint Steering Committee will be appointed by the Party at its sole
discretion.. Substitute employees may be appointed at any time. The Joint
Steering Committee will be chaired in the first year by a senior representative
from Cepheid and thereafter on a rotating annual basis, by a senior
representative from ABI or Cepheid. The Parties will appoint their respective
members of the Joint Steering Committee, and each Party will disclose such
members to the other Party in writing, promptly after the Effective Date.

4.3.3. Meetings. The Joint Steering Committee will meet as often as is
reasonably necessary to accomplish its purpose but at least quarterly, on a
mutually agreeable date and at a place selected initially by Cepheid, and then
by each Party in turn thereafter. Representatives of either Party, or both, in
addition to members of the Joint Steering Committee, may attend such meetings at
the invitation of either Party. The Joint Steering Committee may hold meetings
by teleconference or videoconference if they mutually agree. At each meeting,
the Party whose member is not the Chairman of the meeting will appoint a
Secretary to record the minutes of the meeting.

4.3.4. Joint Steering Committee Decisions and Dispute Resolution. A quorum for
the conduct of business at meeting of the Joint Steering Committee shall consist
of at least two members from each Party. Decisions by the Joint Steering
Committee will be made by consensus - that is, all members in attendance at a
meeting at which there is a quorum must agree. If the Joint Steering Committee
is unable to reach agreement on a matter, within 10 business days the matter
will be submitted for resolution to the Chief Executive Officer of Cepheid and
the President of ABI's Applied Biosystems Group. In the event that the
Presidents of each Party cannot reach agreement within 10 business days after
receiving notice from the Joint Steering Committee, which period may be extended
by mutual agreement of the Parties, then either Party may initiate mediation to
resolve the matter in accordance with the rules and procedures set forth in
Exhibit 13.18.

4.3.5 Records of Decisions. It is anticipated that significant decisions of the
Joint Steering Committee, such as approval of budgets, will be reflected in
written minutes of meetings that will be circulated to all Joint Steering
Committee members for review and comment before being filed as final records of
the Joint Steering Committee.

4.3.6 Expenses The Parties will each bear all expenses of their respective
members related to their participation on the Joint Steering Committee.

5. General Intellectual Property



5.1 Ownership of Intellectual Property, Certain Infringement Actions Regards
Collaboration Joint Intellectual Property.

5.1.1 Background Cepheid Intellectual Property. All rights, title and interest
in and to Background Cepheid Intellectual Property, whether patentable or
copyrightable or not, will belong to and be retained by Cepheid and will be
subject to the terms and conditions of this Agreement.

5.1.2 Collaboration Joint Intellectual Property. All rights, title and interest
in and to Collaboration Joint Intellectual Property, whether patentable or
copyrightable or not, will belong jointly to ABI and Cepheid and will be subject
to the terms and conditions of this Agreement. Each Party will have the right to
independently practice the Collaboration Joint Intellectual Property, without
accounting to the other Party, only to the extent that the practice of the
Collaboration Joint Intellectual Property by ABI does not require rights under
Background Cepheid Intellectual Property, or any other Intellectual Property
Rights owned by, either partially or wholly, or licensed to Cepheid (other than
by ABI), and that practice of the Collaboration Joint Intellectual Property by
Cepheid does not require rights under Background ABI Intellectual Property, or
any other Intellectual Property Rights owned by, either partially or wholly, or
licensed to ABI (other than by Cepheid). Additionally, each Party will have the
right but not the obligation to bring, at its own expense, an infringement
action against any Third Party under its interest in Joint Collaboration
Intellectual Property, subject to the same limitations set forth above with
respect to the practice of the Joint Collaboration Intellectual Property by
Cepheid or ABI. The Parties will assist one another and cooperate in any such
litigation at the other's reasonable request, and, if a Party is necessary in
order to institute or maintain an infringement suit by the other Party as
defined by law, that Party agrees to be joined in the suit, at the expense or
the prosecuting Party.

5.1.3 Background ABI Intellectual Property. All rights, title and interest in
and to Background ABI Intellectual Property, whether patentable or copyrightable
or not, will belong to and be retained by ABI and will be subject to the terms
and conditions of this Agreement.

5.2. Filing of Patent Applications.

5.2.1 Collaboration Cepheid Intellectual Property. Cepheid will have the first
right, using in-house or outside legal counsel selected by Cepheid's sole
discretion, to prepare, file, prosecute, maintain and extend patent applications
for Collaboration Cepheid Intellectual Property in countries of Cepheid's
choosing. Cepheid will bear all costs relating to such activities. Cepheid will
solicit ABI's advice and review of the patent applications, and Cepheid will
take into consideration ABI's advice thereon, but whether to implement such
advice shall be in Cepheid's sole discretion. If Cepheid elects not to prepare,
file, prosecute or maintain certain of the patent applications or any claims
encompassed within the patent applications, in one or more countries, Cepheid
will give ABI notice thereof within a reasonable period prior to allowing the
patents or claims to lapse or become abandoned or unenforceable, and ABI will
thereafter have the right, at its sole expense and discretion, to prepare, file,
prosecute, and maintain the patent applications or, by means of continuations in
part, divisionals or other appropriate methods, claims, in the name of ABI in
the one or more countries. Cepheid will, at ABI's expense, assign the patent
applications and claims to ABI and provide reasonable assistance to ABI to
facilitate the filing and prosecution of all the patent applications or claims
that Cepheid has elected not to pursue, and Cepheid will execute all documents
reasonably deemed necessary or desirable by ABI therefor. Unless otherwise
agreed by the Parties in writing, ABI will provide to Cepheid a royalty-free,
worldwide, perpetual, non-exclusive license, with right to sublicense, under all
the patent applications and claims that Cepheid has elected not to pursue and
ABI has elected to pursue under this Section 5.2.1. If claims describing
Collaboration Cepheid Intellectual Property are combined in a patent application
with claims describing Background Cepheid Intellectual Property that is not
Collaboration Cepheid Intellectual Property, ABI's rights under this Section
5.2.1 will be limited to those claims describing Collaboration Cepheid
Intellectual Property. ABI and Cepheid will each hold all information it
presently knows or acquires under this Section 5.2.1 as Confidential Information
in accordance with Section 8.

5.2.2 Collaboration ABI Intellectual Property. ABI will have the first right,
using in-house or outside legal counsel selected by ABI's sole discretion, to
prepare, file, prosecute, maintain and extend patent applications for
Collaboration ABI Intellectual Property in countries of ABI's choosing. ABI will
bear all costs relating to such activities. ABI will solicit Cepheid's advice
and review of the patent applications, and ABI will take into consideration
Cepheid's advice thereon, but whether to implement such advice shall be in ABI's
sole discretion. If ABI elects not to prepare, file, prosecute or maintain
certain of the patent applications or any claims encompassed within the patent
applications, in one or more countries, ABI will give Cepheid notice thereof
within a reasonable period prior to allowing the patents or claims to lapse or
become abandoned or unenforceable, and Cepheid will thereafter have the right,
at its sole expense and discretion, to prepare, file, prosecute, and maintain
the patent applications or, by means of continuations in part, divisionals or
other appropriate methods, claims, in the name of Cepheid in the one or more
countries. ABI will, at Cepheid's expense, assign said patent applications to
Cepheid and provide reasonable assistance to Cepheid to facilitate the filing
and prosecution of all the patent applications and claims that ABI has elected
not to pursue, and ABI will execute all documents reasonably deemed necessary or
desirable by Cepheid therefor. Unless otherwise agreed by the Parties in
writing, Cepheid will provide to ABI a royalty-free, worldwide, perpetual,
non-exclusive license, with right to sublicense, under all the patent
applications that ABI has elected not to pursue and Cepheid has elected to
pursue under this Section 5.2.2. If claims describing Collaboration ABI
Intellectual Property are combined in a patent application with claims
describing Background Collaboration ABI Intellectual Property that is not
Collaboration ABI Intellectual Property, Cepheid's rights under this Section
5.2.2 will be limited to those claims describing Collaboration ABI Intellectual
Property. ABI and Cepheid will each hold all information it presently knows or
acquires under this Section 5.2.2 as Confidential Information in accordance with
Section 8.

5.2.3 Collaboration Joint Intellectual Property. ABI and Cepheid will jointly
have the right, using in-house or outside legal counsel selected by both
Parties, to prepare, file, prosecute, maintain and extend patent applications
for Collaboration Joint Intellectual Property in countries of the Party's
choosing. But, if the practice of the Collaboration Joint Intellectual Property
would necessarily infringe claims of patents or patent applications claiming
Background ABI Intellectual Property, the Collaboration Joint Intellectual
Property will, for the purposes of this Section 5.2.3 only, be treated as
Collaboration ABI Intellectual Property under Section 5.2.2; and, if the
practice of the Collaboration Joint Intellectual Property would necessarily
infringe claims of patents or patent applications claiming Background Cepheid
Intellectual Property, the Collaboration Joint Intellectual Property will, for
the purposes of this Section 5.2.3 only, be treated as Collaboration Cepheid
Intellectual Property under Section 5.2.1. If only one Party ("Filing Party")
desires to file a patent application in one or more countries, then the Filing
Party will thereafter have the right, at its sole expense, to prepare, file,
prosecute, and maintain the applications in its own name in the one or more
countries; and the other Party will, at its own expense, assign said patent
applications to the Filing Party and provide reasonable assistance to the Filing
Party to facilitate the filing and prosecution of all the patent applications
that the other Party has elected not to pursue, and the other Party will execute
all reasonable documents deemed necessary or desirable by the Filing Party
therefor. The Filing Party will provide to the other Party a royalty-free,
worldwide, perpetual non-exclusive license, with right to sublicense, under all
the patent applications that the other Party has elected not to pursue and the
Filing Party has elected to pursue under this Section 5.2.3. ABI and Cepheid
will each hold all information it presently knows or acquires under this Section
5.2.3 as Confidential Information in accordance with Section 8.

5.3 Interfering Third Party Intellectual Property. If a Party believes that any
activities within the Joint Development Program infringe any Intellectual
Property Rights of a Third Party, that Party will promptly notify the other
Party, and the Joint Steering Committee will seek to agree upon the appropriate
response to be taken.

5.4 Patent Litigation.

5.4.1 Defense Against Third Party Claims; Sharing of Costs for Certain Third
Party Infringement Claims. In the event of the institution of any suit by a
Third Party against Cepheid or ABI alleging that the manufacture, use, sale,
distribution or marketing of Products pursuant to this Agreement infringes a
Third Party patent, the Party sued will promptly notify the other Party in
writing. If the infringement claimed in the suit is an infringement claim with
respect to which one Party indemnifies the other Party pursuant to Section
11.4.1 or 11.5.1, and the Party providing the indemnification accepts its
indemnification obligation in a writing to the other Party, the Party affording
the indemnification shall have the right to defend the suit, as set forth in
Section 11. In addition, whether or not such Party accepts its indemnification
obligation in writing, the Party that indemnifies the other pursuant to Section
11.4.1 or 11.5.1 shall be fully responsible for such claim in accordance with
Section 11.4.1 or 11.5.1, as the case may be. If the claim of infringement is
not a claim with respect to which one Party indemnifies the other Party pursuant
to Section 11.4.1 or 11.5.1, the Parties shall cooperate and select mutually
agreeable counsel to defend the claim on behalf of both Parties; and each Party
shall be responsible for fifty percent (50%) of the costs of defense, and of any
damages that may be finally awarded. If one Party pays more than fifty percent
(50%) of any such defense costs or damages at any time (such as, for example, if
one Party but not the other pays an invoice from defense counsel), the other
Party shall reimburse the paying Party a sufficient amount so that it shall have
paid fifty percent (50%) of the amount paid within thirty (30) days after
receipt of an invoice therefor. No amounts paid by a Party in the defense of any
such suit, or to pay any damages, shall be deducted from Net Sales for the
purposes of determining Residual Revenue. The Parties will cooperate in the
defense of the suit, and shall jointly instruct defense counsel. However, if the
Parties cannot agree with respect to any matter regarding such defense, ABI
shall have the right to determine the matter, and Cepheid may obtain counsel of
its choosing, at its expense, to defend its interests in the claim, and neither
Party shall have any obligation to reimburse the other for costs of defense
incurred after the date counsel for Cepheid enters its appearance; provided,
that if the matter is a claim covered by subsection (iv) of Section 11.6A that
involves primarily Cartridges and/or GeneXpert Modules, then Cepheid rather than
ABI shall have the right to determine the matter, and ABI may obtain counsel of
its choosing, at its expense, to defend its interests in the claim, and neither
Party shall have any obligation to reimburse the other for costs of defense
incurred after the date counsel for ABI enters its appearance. However, the
Parties shall each remain responsible for one half of any infringement damages
awarded on account of the manufacture or sale of Products pursuant to this
Agreement, except with respect to claims with respect to which one Party
indemnifies the other Party pursuant to Section 11.4.1 or 11.5.1, as set forth
above. Each other Party will have the right but not the obligation to defend or
participate in the defense of such suit, in addition to the counsel representing
both Parties, at its own expense. Cepheid and ABI will assist one another and
cooperate in any such litigation at the other's reasonable request without
expense to the requesting Party. A Party defending any such action alone will
have full control over its conduct, including settlement thereof; however, no
settlement of an action will be made without the prior written consent of the
other Party if such settlement would adversely affect the rights of the other
Party, such consent not to be unreasonably withheld or delayed.

5.4.2 Prosecution of Infringement Action. In the event that Cepheid or ABI
becomes aware of actual or threatened infringement of a patent resulting from
Collaboration Cepheid Intellectual Property, Collaboration ABI Intellectual
Property, or Collaboration Joint Intellectual Property, that Party will promptly
notify the other Party in writing. Either owner of a patent resulting from the
intellectual property will have the first right but not the obligation to bring,
at its own expense, an infringement action against any Third Party and to use
the other Party's name in connection therewith. If an owner of the patent does
not commence a particular infringement action within 90 days, the other Party,
after notifying the owner in writing, will be entitled to bring the infringement
action at its own expense. The Party conducting the action will have full
control over its conduct, including settlement thereof. But, no settlement of an
action will be made without the prior written consent of the other Party if such
settlement would adversely affect the rights of the other Party, such consent
not to be unreasonably withheld or delayed. In any event, Cepheid and ABI will
assist one another and cooperate in any such litigation at the other's
reasonable request without expense to the requesting Party, and, if a Party is
necessary in order to institute or maintain an infringement suit by the other
Party as defined by law, that Party will join such suit, represented by its own
counsel.

5.4.3 Expenses. Cepheid and ABI have the right to first recover their respective
actual out-of-pocket expenses, or proportionate share thereof, in connection
with any litigation or settlement thereof from any recovery made by any Party.
Any excess amount will be shared between ABI and Cepheid in an amount
proportional to their respective out-of-pocket expenses.

5.4.4 Information. The Parties will keep one another reasonably informed of the
status of their respective activities regarding any such litigation or
settlement thereof.

5.5 Effect of Bankruptcy. All rights and licenses granted under this Agreement
by one Party to the other Party are, and will irrevocably be deemed to be,
"intellectual property" as defined in Section 101(56) of Title 11, U.S. Code
("Bankruptcy Code"). In the event of the commencement of a case by or against
either Party under any Chapter of the Bankruptcy Code, this Agreement will be
deemed an executory contract and all rights and obligations hereunder will be
determined in accordance with Section 365(n) thereof.

5.6 Branding, Trademarks and Non-Proprietary Names. Products distributed to end
users will be branded in such a manner that both Party's logotypes will appear
with approximately equal weight and size on all packaging, product inserts and
accompanying literature, except to the extent the Parties otherwise agree.
Unless otherwise agreed, the logotypes and brands on Products will appear
approximately as follows on all packaging, labels and product inserts:

[Applied Biosystems name and logotype] (Product Name) PCR Kit

for use with [Cepheid name and logotype] GeneXpert® Detection Systems

All representations of a Party's Marks that the other Party intends to use will
first be submitted to such other Party for approval (which will not be
unreasonably withheld or delayed) of design, color and other details. The Joint
Steering Committee, at equally shared expense between each Party, will be
responsible for the selection, registration and maintenance of all trademarks
that it employs to name or identify Products, and both Parties will own and
control such trademarks jointly. Each Party hereby grants to the other Party a
non-exclusive right and license to use the marks, trade names (including without
limitation the names "Cepheid" and "Applied Biosystems") and logos
(collectively, "Marks") that the Parties by mutual agreement may employ from
time to time with respect to Products in connection with Cepheid's contract
manufacture and ABI's sale and distribution of Products. Except as set forth in
this Section 5.6, nothing contained in this Agreement will grant to either Party
any right, title or interest Marks of the other Party. Each Party hereby agrees
to defend and indemnify the other Party and hold it harmless against claims by a
Third Party that the use by the other Party of a Mark owned by a Party in a
manner expressly authorized by such Party in writing infringes intellectual
property rights of such Third Party.

6. PCR and Thermal Cycler Licensing, Royalties to Roche, to ABI, and to Third
Parties



6.1 General Explanation of ABI's Licensing Program. PCR is a proprietary
technology covered by several U.S. patents, including U.S. Patent Nos.
4,683,195, 4,683,202, and 4,965,188, and by issued and pending counterpart
patents outside the U.S that are licensed to ABI or its Affiliates. These
patents are owned by Roche Molecular Systems, Inc. a wholly owned subsidiary of
the F. Hoffmann La Roche Company, and are exclusively licensed to the Applera
Corporation for automated practice in the field of research and other
applications other than human diagnostics. Certain sublicenses to these patents
are administered through Applera Corporation's ABI Group. These sublicenses
under the PCR process patents are for automated performance of the PCR process
for research and for other designated fields, and include as one component an
up-front fee payable for each thermal cycler used to perform the PCR process.
This establishes a Thermal Cycler "Authorization". The expression "Authorized"
means that the user's up-front license fee has been paid. ABI grants rights to
thermal cycler manufacturers to include the Authorization with their thermal
cyclers, and to permit manufacturers to sell their instruments for PCR and to
promote their instruments as "Authorized for PCR". Under the terms of ABI's
license, manufacturers who pay the fee do not induce infringement by promoting
and advertising their instruments for PCR, selling to PCR users and supporting
such use. In addition, ABI owns patents that disclose and claim PCR thermal
cycler apparatus, automated methods for performing PCR in thermal cyclers, and
systems comprising thermal cyclers loaded with PCR reagents and programmed to
perform a PCR protocol. A number of these patents have issued to Applera in
Europe, the U.S. and elsewhere in the world. The running-royalty component of
the PCR license required for a user to perform internal research and development
activities is obtained through the user's purchase and use of thermostable
polymerase purchased from a manufacturer licensed by Roche to sell such
polymerase. The rights under this component of this license are conveyed
generally through a label license accompanying the polymerase.

6.2 Application of the PCR Licensing Program to this Agreement.

6.2.1 Background Information. The right to perform PCR-based services in any of
the fields under which ABI has PCR rights (which include environmental testing
such as the bio-threat testing described in this Agreement performed by
Bio-Threat Agent Detection Systems) requires additional rights beyond those
conveyed by the use of a licensed polymerase with an Authorized Thermal Cycler.
Those rights can be obtained either directly from ABI or through the purchase of
products bearing a valid label license conveying the necessary rights.
Additionally, because Products employ the 5' nuclease detection assay, other
rights not conveyed through ABI's basic PCR licensing program must be otherwise
conveyed to the end user. At the present time there is no program in place to
offer separate licenses or authorizations for the performance of the 5' nuclease
detection assay. As a result, the rights to perform PCR in conjunction with the
5' nuclease detection assay under this Agreement will be provided to the USPS
exclusively through such end user's purchase of Products comprised of ABI PCR
Materials packaged in a Cartridge and designed for use with Cepheid's GeneXpert
instrument, which is an Authorized Thermal Cycler.

6.2.2 Licensing of Reagents. All PCR rights held by ABI required to perform the
assays for which Products are promoted and sold will be provided as part of the
purchase of Products, and will be reflected in a label license accompanying
Products sold to the USPS.

6.2.3 Licensing of Thermal Cycling Instruments. As stated above, the GeneXpert
instrument is an Authorized Thermal Cycler under AB's Thermal Cycler Supplier
licensing program. The label license authorized by ABI provided with such
instrument defines the instrument as an Authorized Thermal Cycler under the
basic PCR process patents. [***]

6.3 Label License Statements. The following label license, or such other label
license a ABI may designate, shall accompany all Products sold:

Notice to Purchaser: Limited License

A license under U.S. Patents 4,683,202; 4,683,195 and 4,965,188 or their foreign
counterparts, owned by Roche Molecular Systems, Inc. and F. Hoffmann-La Roche
Ltd ("Roche"), has an up-front fee component and a running-royalty component.
The purchase price of this Bio-threat Agent Detection Kit (Part No. ______ )
includes limited, non-transferable rights under the running-royalty component to
use only this amount of that product to practice the Polymerase Chain Reaction
("PCR") and related processes described in said patents solely for bio-threat
agent environmental detection and research activities of the purchaser when this
product is used in conjunction with a thermal cycler whose use is covered by the
up-front fee component. Rights to the up-front fee component must be obtained by
the end user in order to have a complete license. These rights under the
up-front fee component may be purchased from Applied Biosystems or obtained by
purchasing an Authorized Thermal Cycler. The right to use this product to
perform and to offer commercial services for bio-threat agent environmental
detection applications, using PCR, including reporting results of purchaser's
activities for a fee or other commercial consideration, is also granted with the
purchase of said product. Further information on purchasing licenses to practice
the PCR process may be obtained by contacting the Director of Licensing at
Applied Biosystems, 850 Lincoln Centre Drive, Foster City, California 94404 or
at Roche Molecular Systems, Inc.,1145 Atlantic Avenue, Alameda, California
94501.

 

Product literature or other documents may state that the Cepheid GeneXpert
Module is an authorized thermal cycler within the meaning of the foregoing label
license, as long as such statement is true.

6.4 Royalty Payments to Roche, ABI, and Third Parties.

6.4.1 Roche Royalties. Payment of any and all royalty payments due to Roche on
account of the manufacture and sale of Products pursuant to this Agreement will
be the responsibility of ABI. [***] the royalty to be paid to Roche by ABI
is[***]

6.4.2 ABI Royalties. Cepheid will be responsible for maintaining its Thermal
Cycler Supplier Agreement ("TCSUP") in good standing through prompt payment of
all royalties due as well as compliance with other provisions of the TCSUP.
[***]

6.4.3 Royalties Due Other Third Parties. If either Party believes that a license
or other right is required from a Third Party, or that the payment of royalties
or other consideration is required to be made to, a Third Party, to obtain
Intellectual Property Rights to manufacture, sell or import Products, such Party
shall notify the other Party. The matter will be presented to the Joint Steering
Committee for consideration, and the Parties shall confer with respect to the
matter to seek to agree as to whether any such rights are required and, if they
agree that they are, how to obtain such rights. However, if the Parties do not
agree, either Party may seek to obtain such rights on such terms and conditions
as such Party in its sole discretion deems necessary and appropriate. The Party
seeking to obtain such rights shall keep the other Party reasonably informed on
a concurrent basis of the status of discussions and negotiation with the Third
Party, will accurately respond to questions regarding such negotiations and
their status, will counsel with and seek the advice of the other Party with
respect to such negotiations, and will promptly furnish such other Party with
copies of all material written (including electronic) communications with the
Third Party, with copies of all drafts of agreements or other documents setting
forth commitments or proposed commitments, and a copy of any executed agreement
set forth the terms for the obtaining of any such rights, and all documents
setting forth related agreements, commitments or understandings. The Party that
did not enter into such agreement will reimburse the other Party [***] of any
net amounts paid to such Third Party to obtain such rights within forty five
(45) days after receipt of an invoice therefor. If such agreement affords rights
other than solely rights to manufacture and/or sell Products subject to and
pursuant to this Agreement, the reimbursing Party shall only be required to
reimburse the other [***] [***]of the fair market value, determined as of the
effective date of such agreement with the Third Party, of the proportionate
value that the rights granted to manufacture and/or sell Products subject to and
pursuant to this Agreement bear to the totality of rights granted pursuant to
such agreement with the Third Party. Notwithstanding the foregoing, if such
rights are sought to be obtained from an Affiliate of a Party, no such agreement
will be entered into with such Affiliate without the written consent of both
Parties. Neither the royalties or other amounts paid by the Party entering into
such Agreement with the Third Party to obtain such rights, nor the amounts paid
by the other Party to reimburse such Party[***], shall be. Notwithstanding the
foregoing, however, if the license or other rights obtained are rights as to
which one Party has indemnified the other pursuant to Section 11.4.1 or 11.5.1,
then each Party shall only be required to reimburse the other Party [***]of such
payment out of [***]received by the reimbursing Party. For the purposes of
clarity, it is understood and agreed that neither Party shall be required to
reimburse the other Party for any amounts except amounts paid to obtain any such
rights with respect to Products sold pursuant to this Agreement. In particular,
and without limiting the generality of the foregoing, neither Party shall be
required under this Section 6.4.3 to reimburse the other party for punitive,
multiple or similar damages, or costs of defending any action or proceeding.

6.5 No Express or Implied License. It is expressly understood and agreed that
nothing contained in this Agreement, the Cartridge Packing Agreement or the
Distribution Agreement shall be deemed to grant to Cepheid a right or license to
manufacture ABI PCR Materials or to practice any claims of the PCR Rights. The
foregoing shall not be deemed to limit Cepheid's rights to properly use properly
labeled Materials as an end user, or Cepheid's rights under its TCSUP with ABI.

7. Exclusivity, No Implied Licenses, Sales, Value Sharing



Exclusivity. During the term of this Agreement, neither Party nor its Affiliates
directly or indirectly will market, sell, or distribute any Products containing
ABI PCR Materials, or Products the manufacture, sale or use of which would
require PCR Rights, to the USPS or for use by or for the benefit of the USPS for
the detection of anthrax or other bio-threat agents that the Parties have agreed
in writing are intended to be detected by Products except in accordance with the
terms and conditions of this Agreement.

7.2 No Implied Licenses. No license or other right is granted or is to be
construed as being granted hereunder by one Party to the other Party, whether
express, implied, or by estoppel, to any Intellectual Property Rights, or to
trademark, trade dress, or service mark rights, or any other intellectual
property rights, owned, used, licensed to, or otherwise controlled by, a Party,
except solely for the purposes of manufacturing and selling Products to or for
the use of the USPS as expressly set forth in this Agreement.

7.3 Sales of Products; Approval of Sales Agreement. Cepheid shall be responsible
for sales of Bio-Threat Agent Detection Systems, including as a distributor of
Products purchased from ABI, to the USPS, either directly or through
Northrop-Grumman or another Third Party selected by Cepheid. Cepheid will use
commercially reasonable efforts to execute a sales agreement covering the sales
of Products to or for the use of the USPS (that is, an agreement covering
Products but not GeneXpert Modules, which Cepheid will seek to make the subject
of a separate agreement). [***] Cepheid shall not under any circumstances enter
into any agreement with the USPS or any Third Party or any other party, and any
amendment of any such agreement entered into, for the sale or other distribution
of Products without the express written consent of ABI. Cepheid will use its
reasonable best efforts to cause any such agreement to name ABI as a named
third-party beneficiary under the Agreement. Cepheid shall deliver copies of
drafts of any proposed agreement covering Products to ABI for review and
comment, and shall deliver to ABI, at least [***]before execution thereof by the
parties thereto, or such shorter time to which ABI may agree, the final proposed
form of such Agreement. [***]Cepheid shall promptly notify ABI of any claim of
breach of such agreement by the USPS, Northrop Grumman, or the Thirty Party
thereto, and promptly furnish to ABI copies of any writing notifying Cepheid of
or relating to any such breach. Any sales agreement shall provide that Cepheid
be informed of the price of Products to the USPS, the end-user, so that Cepheid
may inform ABI, as ABI's royalty to Roche is based on such price.

7.4 Sales Forecasts. In its role as distributor of Products to the USPS, Cepheid
shall immediately prior to the beginning of each Quarter provide to ABI a
rolling forecast of projected sales for each of four quarters into the future.
These forecasts will be based on reasonable commercial efforts by Cepheid to
estimate future sales, and will be updated at the beginning of each month for
the current quarter.

7.5. Pricing. The price for Products to the USPS, or Northrop-Grumman or other
Third Party, as the case may be, shall be determined by Cepheid in its sole
discretion. If Products are sold together with GeneXpert Modules, or as part of
Bio-Threat Agent Detection Systems, the price paid for Products to be used in
the determination of Net Sales shall be deemed to be the higher of any price for
the Products that is separately stated in connection with the sale, Cepheid's
then retail list price for the Products sold, or the Net Sales amount received
for the sale less the deemed price of the GeneXpert Modules sold, with such
deemed price being the higher of Cepheid's retail list price therefor or the
average price paid for the then most recent five GeneXpert Modules sold as
independent units.

7.6 Value Sharing. Payment to ABI of [***]Promotional Products. Each Party shall
be entitled to [***]realized upon the sale of Products. It is understood and
agreed that ABI will appoint Cepheid as its distributor of Products to the USPS,
or to a Third Party for resale to and use by the USPS, pursuant to the terms of
the Distributor Agreement. Accordingly, the Parties agree that to administer the
above value sharing agreement, [***]It is understood and agreed that Cepheid may
distribute products for no or for de-minimus consideration for promotional or
testing purposes. Cepheid agrees that the amount of Products distributed for
such purposes in any twelve (12) months period shall not exceed one percent (1%)
of the aggregate number of Products sold for more than de-minimus consideration
during such twelve (12) month period, unless ABI otherwise agrees. It is also
understood and agreed that certain Products or parts thereof may be furnished to
the USPS or its designees for validation purposes, with or without
consideration, and nothing in this Section 7.6 shall be deemed to restrict
Cepheid from providing a reasonable amount or number of Products or parts
thereof for such purposes.

7.7 Cap on Manufacturing Cost. Notwithstanding anything contained in this
Agreement to the contrary, for the purposes of [***]The Parties understand and
agree that the initial Cartridge for the anthrax assay is capable of effectively
performing one assay for one bio-threat agent, namely, anthrax. [***]If the
Joint Steering Committee fails to agree on [***]shall be deemed a dispute and
the matter shall be determined by arbitration as set forth in Exhibit 13,18.
[***]

7.8 Reimbursement and Payment Process. Prior to the shipment of any
revenue-generating Products, and on or about each anniversary thereafter on a
date set by the Joint Steering Committee, and at any time there is a significant
change in a Product being shipped, each Party will make a good faith estimate of
[***] Within thirty (30) days after the end of each Quarter, Cepheid will submit
to ABI a written itemized accounting and report of Products sales, Manufacturing
Costs and royalties paid containing such information as ABI may reasonably
request from time to time, but at a minimum setting forth the number and types
of Products sold during the Quarter, the net amount billed therefor, the revenue
received, [***]Based on that report, Cepheid will calculate the actual amount
due to each Party and depending on the results either pay any balance due to ABI
within forty five (45) days after the end of the Quarter, or issue an invoice to
ABI for moneys due, which invoice ABI shall pay within thirty (30) days of
receipt.

7.9 Books and Records; Audit. Using a Party's customary practices and procedures
in accordance with GAAP, each Party will keep and maintain proper and complete
records and books of account sufficient in detail to enable the verification of
monies spent and received by each Party, and Manufacturing Cost of and subject
royalties paid by each Party, in connection with each Party's obligations under
this Agreement. The books and records will be retained for a period of at least
6 years after the end of the period for which such books and records pertain.
Each Party will have the right from time to time (not to exceed once per
calendar year) during normal business hours and upon 2 weeks prior written
notice, to inspect in confidence, or have an agent, accountant or other
representative inspect in confidence, such books and records of the other Party.
The Party initiating the inspection will bear the costs thereof unless the
inspection reveals a discrepancy unfavorable to that Party of at least 10%, in
which case the other Party will pay the costs of the inspection. If the
inspection results in a final determination that amounts have been overstated or
understated, the applicable amount will be refunded or paid promptly by the
appropriate Party. The inspecting Party will treat all information learned in
the course of any audit or inspection as Confidential Information, and will
maintain such Confidential Information in strict confidence, except to the
extent necessary for the Party to reveal such information in order to enforce
its rights under this Agreement or if disclosure is required by law. Any public
accounting firm shall sign a customary confidentiality agreement as a condition
precedent to their inspection, and shall report to the inspecting Party only its
conclusion with such other information at the firm deems necessary by way of
explanation.

8. Confidentiality

8.1 Non-Disclosure; Non-Use. Because Cepheid and ABI will be cooperating with
each other under this Agreement, each may reveal Confidential Information to the
other. The Parties agree, by using the same degree of care as each uses for its
own information of like importance, but not less than a reasonable degree of
care, to hold in confidence any Confidential Information disclosed by the other
Party hereunder, and not to disclose any Confidential Information of the other
Party to any Third Party or, except as provided below, to any Affiliate, and not
to use any Confidential Information disclosed by the other Party hereunder for
any purpose other than carrying out its obligations under this Agreement
(including, without limitation, furthering the Joint Development Program and
this Collaboration), without the express written consent of the other Party.
Each Party will disclose Confidential Information only to its employees or
agents who have a need to know same for such purpose. With respect to any
Confidential Information that is revealed by a Party to the other Party, the
confidentiality and non-use requirements of this Section 8 will remain in force
for a period of 5 years following the date the Confidential Information is
disclosed, or 2 years after the expiration or termination of this Agreement,
whichever is later.

8.2 Responsibility over Employees and Agents. Each Party will assume individual
responsibility for the actions and omissions of its respective employees, agents
and assigns, and to inform same of the responsibilities for confidentiality and
non use under this Agreement, and to obtain their agreement to be bound in the
same manner that the Party is bound.

8.3 Affiliates. Nothing herein will be construed as preventing either Party from
disclosing any information to an Affiliate of ABI or Cepheid for the purpose of
furthering the Joint Development Program or carrying out its obligations under
this Agreement, provided such Affiliate has undertaken a similar obligation of
confidentiality and non use with respect to the Confidential Information.

8.4 Bankruptcy. All Confidential Information disclosed by one Party to the other
will remain the intellectual property of the disclosing Party. A bankrupt or
insolvent Party will, to the extent permitted by law, take all steps necessary
or desirable to maintain the confidentiality of the other Party's Confidential
Information and to ensure that any court or other tribunal maintain such
information in confidence in accordance with the terms of this Agreement. In the
event that a court or other legal or administrative tribunal, directly or
through an appointed master, trustee or receiver, assumes partial or complete
control over the assets of a Party based on the insolvency or bankruptcy of such
Party, the bankrupt or insolvent Party will promptly notify the court or other
tribunal

8.4.1 that Confidential Information received from the other Party under this
Agreement remains the property of the other Party; and,

8.4.2 of the confidentiality and non use obligations under this Agreement.

8.5 Publication. Neither ABI nor Cepheid will submit for written or oral
publication any manuscript, abstract or the like that includes data or other
information generated and provided by the other Party or otherwise developed by
either Party under the Joint Development Program without first obtaining the
prior written consent of the other Party, which consent will not be unreasonably
withheld or delayed. If written consent or written denial is not provided by the
other Party within 90 days, the first Party will have the right to publish. But,
the foregoing will not apply to customary literature that is prepared for
marketing and sales purposes and that does not contain Confidential Information
of the non publishing Party.

8.6 Compliance with Statutory Requirements. Nothing in this Agreement will be
construed as preventing or in any way inhibiting either Party from complying
with statutory or regulatory requirements governing the development,
manufacture, use, sale, or other distribution, of Products in any manner that it
reasonably deems appropriate, including, for example, by disclosing to
regulatory authorities Confidential Information or other information received
from a Party or Third Parties. However, the Parties will take reasonable
measures to assure that no unauthorized use or disclosure is made by persons or
entities to whom access to such information is granted under this Section 8.6.

8.7 Non-Solicitation. During the term of the Agreement, and for a period of one
(1) year thereafter, a Party will not solicit any person who is employed by or
is an exclusive consultant to the other Party and directly involved with the
Joint Development Program or this Collaboration to terminate that person's
employment by or consultancy to the other Party. As used herein, the term
"solicit" will mean requesting, directly or indirectly, any employee or
consultant to terminate his employment by or consultancy to a Party.

8.8 Compelled Disclosure. In the event that a Party ("Disclosing Party") is
legally compelled (by deposition, interrogatory, request for documents,
subpoena, civil investigation demand or similar process) to disclose any
Confidential Information, the Disclosing Party will provide prompt prior written
notice of such compulsion to the other Party, so that the other Party may seek a
protective order or other appropriate remedy or, if appropriate, waive
compliance with the terms of this Agreement. In the event that such protective
order or other remedy is not obtained, the Disclosing Party will disclose only
that portion of Confidential Information that it is advised by opinion of
counsel is legally required to be disclosed, or else stand liable for contempt
or suffer other censure or penalty, and will exercise its reasonable best
efforts to obtain reliable assurance that confidential treatment required hereby
will be accorded such Confidential Information; and the Disclosing Party will
not be liable for such disclosure unless such disclosure was caused by or
resulted from a previous disclosure by the Disclosing Party not permitted by
this Agreement.



9. Term and Termination

9.1 Term. Unless terminated earlier as provided in this Section 9, this
Agreement will commence on the Effective Date and will remain in full force and
effect until the later of fifteen years from the Effective Date or the last to
expire of the PCR Rights or any other issued patent owned or licensed to ABI or
Cepheid that would be infringed by the manufacture, sale or importation of
Products.

 

9.2 Termination.

 1. This Agreement may be terminated without cause by mutual written agreement
    of the Parties, effective as of the time specified in such written
    agreement.

9.2.2 This Agreement may be terminated by either Party on or after [***]upon
[***]written notice to the other Party if an agreement for the supply of
Products to or for the use of the USPS has not been executed by Cepheid
[***]provided, however, that if such agreement has not been executed by such
date but negotiations therefor are continuing, either Party by written notice to
the other given on or before [***]may defer the date by which such agreement
must be signed to a date specified in such notice, but which date [***]. Any
notice of termination pursuant to this Section 9.2.2 shall expressly state that
it is a notice of termination given pursuant to Section 9.2.2 of this Agreement.

9.2.3 This Agreement may be terminated by either Party, in the event the other
Party files in any court or agency under any statute or regulation of any state
or country, a petition in bankruptcy or insolvency or for reorganization or for
the appointment of a receiver or trustee of the other Party or of its assets, or
if the other Party proposes a written agreement of composition or extension of
its debts, or if the other Party will be served with an involuntary petition
against it, filed in any insolvency proceeding, and the petition is not stayed
or dismissed within 60 days after the filing thereof, or if the other Party will
propose or be a Party to any dissolution or liquidation, or if the other Party
will make an assignment for the benefit of creditors; or

9.2.4 This Agreement may be terminated by either Party upon any material breach
of this Agreement by the other Party; except that the Party alleging such breach
must first give the other Party written notice thereof, which notice must state
the nature of the breach in reasonable detail and the other Party must have
failed to cure such alleged breach within 60 days after receipt of the notice;
and the Party alleging the breach must terminate this Agreement by written
notice to the other Party given within 150 days of first giving the other Party
such written notice.

9.2.5 This Agreement may be terminated by either Party any time after
[***]written notice to the other Party if the Cartridge Packing Agreement and
the Distributor Agreement have not both been executed and delivered by the
Parties on or before November 30, 2002. Any notice of termination pursuant to
this Section 9.2.5 shall expressly state that it is a notice of termination
given pursuant to Section 9.2.5 of this Agreement. The Parties agree to use
their respective reasonable best efforts to complete negotiation of and to
execute and deliver such agreements prior to November 30, 2002.

9.2.6 [***]

9.3 Survival of Obligations and Certain Rights. Upon any termination of this
Agreement, by expiration of the term or otherwise, neither Party will be
relieved of any obligations incurred prior to such termination. Despite any
termination of this Agreement, the obligations of the Parties under Sections 2
(to extent that a definition is required to interpret an operative Section of
this Agreement) 5, 6 (with respect to the performance by the Parties of post
termination obligations) and 7.2, Sections 7.6, 7.7 and 7.8 with respect to the
performance by the Parties of post termination obligations, Sections 7.9, 8,
9.3, 10, 11, 12 (to the extent of post termination obligations), 13.3, 13.4,
13.5, 13.7, 13.8, 13.9, 13.10, 13.11, 13.12, 13.15, 13.16, 13.17 and 13.18, and,
to the extent applicable, the Exhibits to this Agreement, as well as any other
provisions that by their nature are intended to survive any termination, will
survive and continue to be enforceable. In addition, no termination of this
Agreement for whatever reason, for cause or without cause, shall relieve (i) ABI
of its obligation to fill orders for Materials placed by Cepheid prior to the
effective date ABI received or delivered the notice of termination, as the case
may be, or in order to fulfill commitments binding on Cepheid as of the date ABI
received or delivered the notice of termination, as the case may be, (ii)
Cepheid of its obligation to pay for Materials delivered in fulfillment of such
orders or for Materials previously delivered but not paid for, and to pay ABI
its share of Residual Revenues, and (iii) either Party from fulfilling
obligations to Third Parties, including without limitation warranty obligations,
incurred prior to the date of termination or relating to Products ordered prior
to the date of termination. In addition, Cepheid may sell all Products in
inventory, and complete manufacture of and sell all Products the manufacture of
which was commenced on or before the date of receipt or delivery, as the case
may be, of the notice of termination, not used to fulfill any such binding
orders. All such obligations and all purchases of Material and sales of Products
pursuant to this Section 9.3 shall be processed and performed pursuant to and in
accordance with the terms of this Agreement. Notwithstanding any termination of
this Agreement, Cepheid may continue to use marketing and sales materials that
include ABI trademarks or tradenames until the earlier of such times as supplies
thereof are exhausted or six (6) months from the date of termination. However,
Cepheid shall not prepare new sales or marketing materials that include
Materials obtained from ABI Products or ABI trademarks or tradenames after the
date of termination, except to the extent reasonably deemed necessary for
Cepheid to implement its rights set forth in this Section 9.3.

10. Representations, Warranties and Covenants; Disclaimers

Representations and Warranties
. Each Party represents, warrants and covenants to the other Party that:
 1. It has the corporate power and authority and legal right to enter into this
    Agreement and to perform its obligations hereunder;
 2. the execution and delivery of this Agreement and the performance of the
    transactions contemplated thereby have been duly authorized by all necessary
    corporate action of the Party;
 3. the execution and delivery of this Agreement and the performance by the
    Party of any of its obligations under this Agreement do not and will not:
    conflict with, or constitute a breach or violation of, any other contractual
    obligation to which it is a party, any judgment of any court or governmental
    body applicable to the Party or its properties, or, to the Party's
    knowledge, any statute, decree, order, rule or regulation of any court or
    governmental agency or body applicable to the Party or its properties, or
    require any consent or approval of any governmental authority or other
    person;
 4. each Party will, to the best of its knowledge without undertaking a special
    investigation, disclose to the other Party any material adverse proceedings,
    claims or actions that arise that would materially interfere with that
    Party's performance of its obligations under this Agreement; and
 5. each Party's employees have executed or, within five days after the
    Effective Date or upon commencing employment with such Party, will execute
    agreements, whereby all right, title and interest in any Intellectual
    Property Rights are assigned to their respective employer.

Disclaimers
. Except to the extent otherwise expressly set forth in this Agreement, NOTHING
CONTAINED IN THIS AGREEMENT WILL BE CONSTRUED AS:
 1. A WARRANTY OR REPRESENTATION BY EITHER PARTY AS TO THE VALIDITY,
    ENFORCEABILITY, OR SCOPE OF ANY PATENT;
 2. A WARRANTY OR REPRESENTATION THAT ANY MANUFACTURE, SALE, OFFER FOR SALE,
    LEASE, IMPORT, USE OR OTHER DISPOSITION OF ANY PRODUCTS OR SERVICES
    HEREUNDER WILL BE FREE FROM INFRINGEMENT OF PATENT, COPYRIGHT OR OTHER
    INTELLECTUAL PROPERTY RIGHTS OF THIRD PARTIES;
 3. A WARRANTY OR REPRESENTATION BY EITHER PARTY WITH RESPECT TO THEIR
    ENFORCEMENT OF ANY PATENT INCLUDING WITHOUT LIMITATION THE PROSECUTION,
    DEFENSE OR CONDUCT OF ANY ACTION OR SUIT CONCERNING INFRINGEMENT OF ANY SUCH
    PATENT;
 4. CONFERRING ANY RIGHT TO USE IN ADVERTISING, PUBLICITY, OR OTHERWISE, ANY
    TRADEMARK, TRADE NAME OR NAMES, OR ANY CONTRACTION, ABBREVIATION OR
    SIMULATION THEREOF, OF EITHER PARTY;
 5. AN OBLIGATION UPON EITHER PARTY TO MAKE ANY DETERMINATION AS TO THE
    APPLICABILITY OF ANY OF ITS PATENTS TO ANY PRODUCT OR SERVICE;
 6. AN INDUCEMENT BY ONE PARTY TO THE OTHER TO USE ANY PATENTS OR TO MAKE, USE,
    OR SELL PRODUCTS COVERED BY ANY PATENTS, OR AN INDUCEMENT OF THE OTHER
    PARTY'S CUSTOMERS TO PURCHASE OR OTHERWISE USE PRODUCTS COVERED BY ANY
    PATENTS;
 7. AN ADMISSION BY EITHER PARTY THAT ANY OF ITS PRODUCTS INFRINGE ANY PATENTS
    OF THE OTHER PARTY; OR
 8. A WARRANTY OR REPRESENTATION BY EITHER PARTY WITH RESPECT TO THE
    MERCHANTABILITY, OR FITNESS FOR A PARTICULAR PURPOSE, OF ANY PRODUCTS OR
    SERVICES HEREUNDER.

11. Indemnification; Limitation of Liability

11.1 General Statement Regarding Indemnity. For purposes of clarification, it is
noted that the Parties intend that Sections 11.2 and 11.3 of this Agreement set
forth the Parties indemnification agreements other than those relating to
intellectual property, that Sections 11.4, 11.5 and 11.6 set forth the Parties
indemnification agreements relating to intellectual property, and that the
indemnifications set forth below are intended to be afforded notwithstanding any
warranty limitations set forth in Section 10.

11.2 Cepheid's General Indemnity. In supplement of and in addition to any
indemnity given by Cepheid to ABI in the Cartridge Packing Agreement, subject to
the limitations set forth below in this Section 11, and excluding claims as to
which ABI indemnifies Cepheid pursuant to Section 11.3, Cepheid will defend,
indemnify and hold harmless ABI and its Affiliates against any and all claims
made by, or judgment, damage, liability, loss, cost or other expense, including
reasonable legal fees and expenses (collectively, "Liability"), resulting from
any claims made by or proceedings brought by, any Third Party or Affiliate of
Cepheid against ABI or any of ABI's Affiliates to the extent that the claim or
Liability arises from the following:

11.2.1 Cepheid' negligence or willful misconduct, or the negligence or willful
misconduct of any manufacturer engaged by Cepheid for the packing or manufacture
of Products, or the storage, handling or distribution of Products by Cepheid or
its agents or distributors, or the sale of Products or Bio-Threat Agent
Detection Systems, or the possession or use of Products or Bio-Threat Agent
Testing Systems by Cepheid, its Affiliates or any Third Party (including without
limitation the USPS), except to the extent caused by the negligence or willful
misconduct of ABI; or

11.2.2 Cepheid's breach of this Agreement, including without limitation any
warranty of Cepheid set forth in Section 10.

11.3 ABI' General Indemnity. In supplement of and in addition to any indemnity
given by ABI to Cepheid in the Cartridge Packing Agreement, subject to the
limitations set forth below in this Section 11, ABI will defend, indemnify and
hold harmless Cepheid against any claim made by, or Liability resulting from any
and all claims made by or proceedings brought by, any Third Party or Affiliate
of ABI against Cepheid or any of Cepheid's Affiliates to the extent that the
claim or Liability arises from the following:

11.3.1 ABI's negligence or willful misconduct, or the negligence or willful
misconduct of any manufacturer engaged by ABI except Cepheid, in the manufacture
of Materials that are actually manufactured or sourced by ABI and are furnished
to Cepheid by ABI (excluding specifically, without limitation, any Materials
obtained by ABI from Trilinx or any other Third Party supplier of Materials), or
the storage, handling or distribution of Materials by ABI or its agents or
distributors; or,

11.3.2 ABI's breach of this Agreement, including without limitation any warranty
of ABI set forth in Section 10.

11.4 ABI Intellectual Property Release and Indemnity.

11.4.1 Subject to the restrictions set forth in this Section 11.4 and Section
11.7, and provided the Released Parties (as defined below) comply with their
obligations in Section 11.4.2, ABI agrees, for itself and its Affiliates, to
defend Cepheid and its Affiliates, and ETG or Northrop Grumman if either of them
act and ETG and Northrop Grumman if both of them act to purchase and resell
Products to the USPS (individually, a "Released Party," collectively "Released
Parties") from any claim, demand or cause of action in, and to indemnify and
hold harmless the Released Parties from and against any Liabilities resulting
from, any legal action or proceeding brought by a Third Party against a Released
Party to the extent that such action or proceeding is based on a claim that (i)
[***]



11.4.2 Released Parties' Obligations. A Released Party must notify ABI in
writing of any claim for which it may seek defense and indemnity from ABI
hereunder promptly after becoming aware of such claim, and shall cooperate with
and provide all reasonable assistance to ABI, at ABI's expense, in the defense
or settlement of such claim. Subject to Section 11.9, ABI shall have sole
authority to defend and/or settle any claim under this Section 11.4

11.4.3 Remedy for Infringement, Rights of ABI, Exceptions. If any Product or any
portion thereof is subject to a suit or other legal proceeding claiming that the
Product or such portion infringes a Third Party's Intellectual Property Right
that ABI indemnifies the Released Parties for under Section 11.4.1, or in ABI's
opinion is (are) likely to become subject of such a claim, ABI shall, at its
option, have the right to either: (a) procure for the Released Party the right
to continue using the Product or such portion; or (b) replace or modify the
Product or such portion so that it becomes non-infringing; or (c) substitute for
the infringing Product or such portion other suitable, non-infringing products.
ABI shall have no liability or obligation hereunder for any infringement based
upon: the use of Product in combination with any product not provided by ABI or
intended for use with Product except as contemplated by this Agreement, or based
upon any modification to Product made by the Released Party or its Affiliates or
a Third Party except as contemplated by this Agreement, if such claim would not
have occurred but for such combination or modification.

11.4.4 Exclusive Intellectual Property Liability of ABI. THE FOREGOING STATES
THE ENTIRE LIABILITY OF ABI, AND THE EXCLUSIVE REMEDY OF THE RELEASED PARTIES,
FOR ANY INFRINGEMENT OR CLAIMED INFRINGEMENT OF PATENT, COPYRIGHT, TRADE SECRET
OR ANY OTHER INTELLECTUAL PROPERTY RIGHT EXCEPT AS MAY BE OTHERWISE EXPRESSLY
SET FORTH IN SECTION 11.6A AND 11.6B.

11.5 Cepheid Intellectual Property Release and Indemnity.

 1. Subject to the restrictions set forth in this Article 11.5 and Section 11.7,
    and provided the Cepheid Released Parties (as defined below) comply with
    their obligations in Section 11.5.2, Cepheid agrees, for itself and its
    Affiliates, to defend ABI and its Affiliates, and ETG or Northrop Grumman if
    either of them act and ETG and Northrop Grumman if both of them act to
    purchase and resell Products to the USPS (individually, a "Cepheid Released
    Party," collectively, the "Cepheid Released Parties") from any claim, demand
    or cause of action in, and to indemnify and hold harmless the Cepheid
    Released Parties from and against any Liabilities resulting from, any legal
    action or proceeding brought by a Third Party against a Cepheid Released
    Party to the extent that such action or proceeding is based on a claim that
    [***]



11.5.2 Released Parties' Obligations. A Cepheid Released Party must notify
Cepheid in writing of any claim for which it may seek defense and indemnity from
Cepheid hereunder promptly after becoming aware of such claim, and shall
cooperate with and provide all reasonable assistance to Cepheid, at Cepheid's
expense, in the defense or settlement of such claim. Subject to Section 11.9,
Cepheid shall have sole authority to defend and/or settle any claim under this
Section 11.5.

11.5.3 Remedy for Infringement, Rights of Cepheid, Exceptions. If any Product or
any portion thereof is subject to a suit or other legal proceeding claiming that
the Product infringes a Third Party's Intellectual Property Right that Cepheid
indemnifies the Cepheid Released Parties for under Section 11.5.1, or in
Cepheid's opinion is (are) likely to become subject of such a claim, Cepheid
shall, at its option, have the right to either: (a) procure for the Cepheid
Released Party the right to continue using the Product; or (b) replace or modify
the Product so that it becomes non-infringing; or (c) substitute for the
infringing Product other suitable, non-infringing products. Cepheid shall have
no liability or obligation hereunder for any infringement based upon: the use of
Product in combination with any product not provided by Cepheid or intended for
use with Product, except as contemplated by this Agreement, or based upon any
modification to Product made by the Cepheid Released Party or its Affiliates or
a Third Party except as contemplated by this Agreement, if such claim would not
have occurred but for such combination or modification.

Exclusive Intellectual Property Liability of Cepheid
. THE FOREGOING STATES THE ENTIRE LIABILITY OF CEPHEID, AND THE EXCLUSIVE REMEDY
OF THE CEPHEID RELEASED PARTIES, FOR ANY INFRINGEMENT OR CLAIMED INFRINGEMENT OF
PATENT, COPYRIGHT, TRADE SECRET OR ANY OTHER INTELLECTUAL PROPERTY RIGHT, EXCEPT
AS MAY BE OTHERWISE EXPRESSLY SET FORTH IN SECTION 11.6A AND 11.6B.

11.6A Shared ABI -- Cepheid Intellectual Property Indemnity.

Subject to the restrictions set forth in this Article 11.6A, each of ABI and
Cepheid agrees, for itself and its respective Affiliates, to defend the other
Party and its Affiliates, and ETG or Northrop Grumman if either of them act and
ETG and Northrop Grumman if both of them act, to purchase and resell Products to
the USPS (individually, a "Shared Released Party," collectively, the "Shared
Released Parties"), [***]from any claim, demand or cause of action in, and to
indemnify and hold harmless the Shared Released Parties from and against any
Liabilities resulting from, any legal action or proceeding brought by a Third
Party against a Shared Released Party to the extent that such action or
proceeding is based on a claim that (i) the manufacture or sale by Cepheid of
Other Chemical Materials pursuant to this Agreement for Authorized Use by the
USPS in the Bio-Threat Detection System infringes [***]), (ii) The procedures
set forth in Section 5.4.1 shall govern the obligations of the Parties for
claims covered by this Section 11.6A.



11.6B. [***]

11.7 Effect of Uncured Breach on Indemnification Obligations. Notwithstanding
the foregoing, neither Party shall be obligated to indemnify the other Party
under this Section 11 in the event that the Party seeking indemnification shall
have committed a material breach of this Agreement, and the Party from whom
indemnification hereunder is sought gives the breaching Party notice of such
breach and an opportunity to cure such material breach within 60 days pursuant
to Section 9.2.4, and such material breach remains uncured upon the expiration
of such period.

 

11.8 Notice; Choice of Attorney. A Party that intends to claim indemnification
under this Section 11 (the "Indemnitee") will promptly notify the other Party
(the "Indemnitor") of any Liability in respect of which the Indemnitee intends
to claim indemnification. The Indemnitor, after it determines that
indemnification is required of it, will assume the defense and settlement
thereof with counsel of its choice, reasonably satisfactory to the other Party.
An Indemnitee will have the right to retain its own counsel, with the reasonable
fees and expenses to be paid by the Indemnitor if Indemnitor does not assume the
defense or if representation of such Indemnitee by the counsel retained by the
Indemnitor would be inappropriate due to actual or potential differing interests
between such Indemnitee and any other Party represented by counsel. The
Indemnitee's failure to deliver notice to the Indemnitor within a reasonable
time after the commencement of any such action, if prejudicial to Indemnitor's
ability to defend the action, will relieve the Indemnitor of any liability to
the Indemnitee under this Section 11, but the omission to deliver notice to the
Indemnitor will not relieve it of any liability that it may have to any
Indemnitee otherwise than under this Section 11.

11.9 Consent Required. The indemnity provisions in this Section 11 will not
apply to amounts paid in settlement of any Liability if the settlement is
effected without the consent of the Indemnitor. In addition, neither Party shall
enter into any settlement or otherwise resolve any infringement matter in a
manner that would adversely impact the business of the other Party or in any
manner limit the other Party's rights without such Party's prior written
consent.

11.10 Cooperation. The Indemnitee under this Section 11, its employees and
agents, will cooperate fully with the Indemnitor and its legal representatives
in the investigations of any action, claim or liability covered by this
indemnification. In the event that each Party claims indemnity from the other
and one Party is finally held liable to indemnify the other, the Indemnitor will
additionally be liable to pay the reasonable legal costs and attorneys' fees
incurred by the Indemnitee in establishing its claim for indemnity.

11.11 LIMITATION OF LIABILITY. NOTWITHSTANDING ANYTHING CONTAINED IN THIS
AGREEMENT TO THE CONTRARY, IN NO EVENT SHALL CEPHEID OR APPLIED BIOSYSTEMS BE
LIABLE TO THE OTHER, WHETHER IN CONTRACT, TORT, WARRANTY, OR UNDER ANY STATUTE
(INCLUDING WITHOUT LIMITATION ANY TRADE PRACTICE, UNFAIR COMPETITION OR OTHER
STATUTE OF SIMILAR IMPORT) OR ON ANY OTHER BASIS, FOR INDIRECT, INCIDENTAL,
CONSEQUENTIAL, SPECIAL, DAMAGES OF THE OTHER, OR FOR MULTIPLE OR PUNITIVE
DAMAGES, WHETHER OR NOT FORESEEABLE AND WHETHER OR NOT THE OTHER IS ADVISED OF
THE POSSIBILITY OF DAMAGES, INCLUDING, WITHOUT LIMITATION, ANY SUCH DAMAGES
ARISING FROM OR RELATED TO LOSS OF USE, LOSS OF DATA, FAILURE OR INTERRUPTION IN
THE OPERATION OF ANY EQUIPMENT, DELAY IN REPAIR OR REPLACEMENT, OR LOSS OF
OPPORTUNITY OR GOODWILL. The Parties agree that THE damages INDEMNIFIED UNDER
Section 11.4, 11.5 AND 11.6A shall not be deemed INDIRECT, INCIDENTAL,
CONSEQUENTIAL OR SPECIAL DAMAGES, OR MULTIPLE OR PUNITIVE DAMAGES.

12. Insurance

12.1 Cepheid shall maintain during the term of this Agreement and three (3)
years thereafter: (i) Worker's Compensation insurance as prescribed by law, (ii)
employer's liability insurance with limits of at least $1 million each
occurrence, and (iii) comprehensive automobile liability insurance with limits
of at least $3 million for bodily injury and property damage for each
occurrence, (iv) Comprehensive General Liability ("CGL") insurance, including
Blanket Contractual Liability, and Broad Form Property Damage, with limits of at
least $3 million combined single limit for personal injury and property damage
for each occurrence and (v), CGL insurance endorsed to include products
liability and completed operations coverage of at least $5 million for each
occurrence. All CGL insurance shall designate Applera Corporation (the parent
company of ABI) and its subsidiaries, and each of their officers, directors and
employees, as additional insureds. Cepheid shall furnish ABI with certificates
evidencing such insurance promptly after the execution of this Agreement, and
from time to time at the request of ABI. Such certificates shall provide for not
less than thirty (30) days prior written notice to ABI in the event of
cancellation, material change or intent not to renew. Cepheid agrees that it,
and its insurer(s) and anyone claiming by, through, under or in Cepheid' behalf,
shall have no claim, right of action or right of subrogation against ABI or its
customers, distributors or agents based on any loss or liability insured against
under the foregoing insurance or other insurance Cepheid may hold.

12.2 ABI shall maintain during the term of this Agreement and three (3) years
thereafter insurance of the type and with limits at least as high as those set
forth in Section 12.1. All CGL insurance shall designate Cepheid and its
subsidiaries, and each of their officers, directors and employees, as additional
insureds. ABI shall furnish Cepheid with certificates evidencing such insurance
promptly after the execution of this Agreement, and from time to time at the
request of Cepheid. Such certificates shall provide for not less than thirty
(30) days prior written notice to Cepheid in the event of cancellation, material
change or intent not to renew. ABI agrees that it, and its insurer(s) and anyone
claiming by, through, under or in Cepheid' behalf, shall have no claim, right of
action or right of subrogation against Cepheid or its customers, distributors or
agents based on any loss or liability insured against under the foregoing
insurance or other insurance ABI may hold.

13. General Provisions

13.1 Force Majeure. Except as may be herein otherwise specifically provided,
neither Party shall not be liable to the other for loss, injury, delay,
expenses, damages, or other casualty suffered or incurred by the other Party due
to a delay in performing or the failure to perform obligations hereunder as
result of trade disputes, strikes, riots, storms, earthquakes, fires, acts of
God or government or any cause (whether similar or dissimilar to the foregoing),
including but not limited to any shortages of power that is not caused by the
fault or inaction of the Party seeking to be excused from performance, beyond
the reasonable control of the Party seeking to be excused from performance,
provided, however, that such Party shall have given the other Party prompt
notice in writing of the occurrence of any such events or causes, and of their
discontinuance, and diligently seeks to perform at the earliest reasonable
opportunity; and further provided that this Section 13.1 shall not apply to any
obligation to pay money hereunder. If requested by either Party, the Parties
will discuss what, if any, modification of the terms of this Agreement may be
required in order to arrive at an equitable solution should performance be
materially delayed or prevented by events of force majeure as set forth in this
Section 13.1, but neither Party shall have an obligation to amend this
Agreement.

13.2 Publicity. Neither Party nor any of its Affiliates will originate any news
or any other public disclosure relating to this Agreement without the prior
written approval of the other Party. The Parties agree to issue a joint press
release as soon as feasible after the Effective Date, wherein the text of such
press release shall be mutually agreed to by the Parties.

13.3 Governing Law; Attorneys' Fees. This Agreement will be deemed to have been
made in the State of California, and its form, execution, validity, construction
and effect will be determined exclusively in accordance with the laws of the
State of California, without reference to its conflicts of law principles. Any
suit arising out of or relating to this Agreement must be brought and tried only
in the State or Federal courts of California. In the event that any Party shall
commence any proceeding to enforce or interpret the provisions of this
Agreement, the prevailing Party in any such action or proceeding will be
entitled to recover reasonable attorneys' fees and costs incurred in connection
with such suit, action or proceeding in addition to whatever other remedies may
also be available.

13.4 Severability. If a court or an arbitrator of competent jurisdiction holds
any provision of this Agreement to be illegal, unenforceable, or invalid, in
whole or in part for any reason, that provision will be deemed severed from the
rest of the Agreement, and the validity and enforceability of the remaining
provisions, or portions thereof, will not be affected.

13.5 Entire Agreement. This Agreement and any exhibits and schedules referred to
in this Agreement constitute the final, complete, and exclusive statement of the
terms of the agreement between the Parties pertaining to the subject matter of
this Agreement and supersede all prior and contemporaneous understandings or
agreements of the Parties as to such subject matter. No Party has been induced
to enter into this Agreement by, nor is any Party relying on, any representation
or warranty outside those expressly set forth in this Agreement.

13.6 Modification of Agreement. No terms or conditions of this Agreement will be
varied or modified by any prior or subsequent statement, conduct or act of
either of the Parties, except that the Parties may supplement, amend, or modify
this Agreement by written instruments specifically referring to, and executed in
the same manner as, this Agreement.

13.7 Assignment. Neither Party has the power to assign nor may assign this
Agreement nor any interest hereunder without the prior written consent of the
other Party, except that without obtaining the consent of the other Party either
Party may assign this Agreement or any of its rights or obligations to (i) any
Affiliate of such Party, (ii) any Third Party with which it may merge or
consolidate or who acquires more than fifty percent (50%) of its outstanding
voting securities, or (iii) provided the prior to the effective date of
assignment the prospective assignee agrees with the non-assigning Party in
writing to be subject to and bound by, and to perform, all of the assignor's
obligations and covenants in this Agreement, to any Third Party to which it may
transfer all or substantially all of its assets and/or rights to which this
Agreement relates. Any unauthorized assignment will be void and of no force and
effect. Whether or not a Party consents to any transfer or assignment by the
other Party, no transfer or assignment of this Agreement shall relieve the
assignor from, and the assignor shall remain fully and primarily liable for, the
liabilities, obligations and covenants of the assignor under this Agreement.
Subject to the foregoing, the rights and liabilities of the Parties will bind
and inure to the benefit of their respective successors and assigns

.



13.8 Relationship. Nothing contained in this Agreement will be construed to make
the Parties partners, joint venturers, principles, agents or employees of the
other. Neither Party will have the right, power, or authority, express or
implied, to bind the other Party.

13.9 Waiver. No waiver of a breach, failure of any condition, or any right or
remedy, contained in or granted by the provisions of this Agreement will be
effective unless it is in writing and signed by the Party waiving the breach,
failure, right or remedy. No waiver of any breach, failure, right or remedy will
be deemed a waiver of any other breach, failure, right or remedy, whether or not
similar, nor will any waiver constitute a continuing waiver unless the writing
so specifies.



13.10 Export Control Regulations. The rights and obligations of the Parties
under this Agreement shall be subject in all respects to United States laws and
regulations as shall from time to time govern the license and delivery of
technology and products abroad, including the United States Foreign Assets
Control Regulations, Transaction Control Regulations and Export Control
Regulations, as amended, and any successor legislation issued by the Department
of Commerce, International Trade Administration, or Office of Export Licensing.
Without in any way limiting the provisions of this Agreement, each Party agrees
that, unless prior authorization is obtained from the Office of Export
Licensing, it will not export, re-export, or transship, directly or indirectly,
to any country, any of the technical data disclosed to it by the other Party
hereto if such export would violate the laws of the United States or the
regulations of any department or agency of the United States Government.

13.11 Construction.

13.12.1 Headings; Sections and Exhibits. Headings contained in this Agreement
are for convenience only and will not be used in the interpretation of this
Agreement. References herein to sections, schedules and exhibits are to the
sections, schedules and exhibits, respectively, of this Agreement. The schedules
and exhibits are hereby incorporated herein by reference and made a part of this
Agreement. Should any inconsistency exist or arise between a provision of this
Agreement and a provision of any exhibit, schedule, or other incorporated
writing, the provision of this Agreement will prevail.

13.12.2 No Construction Against Drafter. Each Party and its counsel have
participated fully in the review and revision of this Agreement. Any rule of
construction to the effect that ambiguities are to be resolved against the
drafting Party will not apply in interpreting this Agreement.

13.12.3 Certain Words and Terms. Unless the context clearly requires otherwise,

 A. the plural and singular numbers will each be deemed to include the other;
 B. the masculine, feminine, and neuter genders will each be deemed to include
    the others;
 C. "will," "shall," "will agree," "shall agree," or "agrees" are mandatory, and
    "may" is permissive;
 D. "or" is not exclusive; and
 E. "includes" and "including" are not limiting.

13.12 Counterparts. This Agreement may be executed in any number of
counterparts, and each counterpart will be deemed an original instrument, but
all counterparts together will constitute but one agreement.

13.13 No Limitations on Business, Etc. Except as expressly set forth in this
Agreement, nothing in this Agreement shall be deemed to restrict either ABI's or
Cepheid's freedom and right to manufacture and sell products to whomever they
chose, or to engage others to do so or to contract with other manufacturers and
suppliers for the procurement of products of any kind or description, subject to
obtaining required Intellectual Property Rights, provided that Cepheid may not
manufacture or sell Cartridges or other products containing ABI PCR Materials
except pursuant to this Agreement. Except as otherwise provided in this
Agreement, the Cartridge Packing Agreement, the Distributor Agreement or other
written agreement between the Parties, each Party shall have absolute discretion
in determining and conducting its promotional, sales, marketing and distribution
activities.

13.14 Counting Days. Unless otherwise specified, "days" will be considered
calendar days. Calendar days will be counted by excluding the first day and
including the last day, unless the last day is a Saturday, Sunday, or a legal
holiday recognized in the State of California and then it will be excluded.
"Business days" will exclude Saturdays, Sundays, and all legal holidays
recognized in the State of California.

13.15 notices.

13.15.1 Sufficient Notice. All notices, requests, demands, or other
communications under this Agreement will be in writing. Notice will be
sufficiently given for all purposes as follows:

 A. when personally delivered to the recipient, notice is effective on delivery;
 B. when mailed certified mail, return receipt requested, notice is effective on
    receipt, if delivery is confirmed by a return receipt;
 C. when delivered by Federal Express/Airborne/United Parcel Service/DHL
    WorldWide, or United States Express Mail, charges prepaid or charged to the
    sender's account, notice is effective on delivery, if delivery is confirmed
    by the delivery service; and
 D. when sent by telex or fax to the telex or fax number shown below, or if such
    telex or fax number is inoperative, the last telex or fax number of the
    recipient known to the Party giving notice, notice is effective on receipt,
    provided that

 1. a duplicate copy of the notice is promptly given by first-class or certified
    mail or by overnight delivery, or
 2. the fax is acknowledged as received by the receiving Party's fax machine.

Any notice given by telex or fax will be deemed received on the next business
day if it is received after 5:00 p.m. (recipient's time) or on a non-business
day.

13.15.2 Notice Refused, Unclaimed, or Undeliverable. Any correctly addressed
notice that is refused, unclaimed, or undeliverable because of an act or
omission of the Party to be notified will be deemed effective as of the first
date that said notice was refused, unclaimed, or deemed undeliverable by the
postal authorities, messenger, or overnight delivery service.

13.15.4 Addresses. Addresses for purpose of giving notice are as set forth
immediately below, or such other addresses as may be designated in writing by
the Parties from time to time during the term of this Agreement:



If to Cepheid:

Cepheid

904 Caribbean Drive

Sunnyvale, CA 94089

FAX No.: 508-435-9342

Attn.: Chief Executive Officer

If to ABI:

Applied Biosystems

850 Lincoln Centre Drive

Foster City, CA 94404

FAX No.: 650-638-6677

Attn.: Legal Department



13.16 Late Payment. If payment due a Party is not received by the due date, the
Party to whom payment is due may assess and the other Party agrees to pay a late
payment charge at the rate of 1% per month (12% per year) or the maximum legal
rate, whichever is less, of the amount due from the due date to the date of
payment. If a Party retains a collection agency and/or attorney to collect
unpaid amounts, Such Party may invoice the other Party for, and such other Party
will pay, all costs of collection, including without limitation reasonable
attorneys fees.

13.17 Costs. Except as otherwise expressly set forth in this Agreement, Cepheid
and ABI shall each be solely responsible for and bear all of its own respective
expenses, including, without limitation, expenses of legal counsel, accountants
and other advisors, incurred at any time in connection with negotiating,
pursuing or consummating this Agreement, any contract manufacture and supply
agreement or distributor agreement between the parties, and the transactions
contemplated by this Agreement or any such other agreements.

13.18 Dispute Resolution. ABI and Cepheid hereby irrevocably and unconditionally
agree as follows: Any controversy, claim or dispute arising out of or relating
to this Agreement, including without limitation, the construction,
interpretation, validity, enforcement, performance, lack or failure of
performance or breach of this Agreement, or the rights, duties or liabilities of
a Party under this Agreement, that cannot be resolved by the Steering Committee
shall be first referred to the Senior Vice President of Business Development of
ABI (as of the Effective Date, Joseph Smith) or, if such position no longer
exists, the individual holding an equivalent position designated by ABI, and the
Chief Executive Officer of Cepheid for resolution. If such individuals cannot
resolve the matter by agreement of the Parties within fifteen (15) days of the
matter being referred to them by either Party, and either Party wishes to pursue
the matter, the controversy, claim or dispute shall be referred to Mediation in
accordance with Exhibit 13.18.

The Parties, through their authorized officers, have executed this Agreement as
of the Effective Date.



 

 

 

CEPHEID

APPLERA CORPORATION, ACTING THROUGH ITS APPLIED BIOSYSTEMS GROUP

 

By: _______________________________

 

By: _______________________________

 

Name: _____________________________

Name: Michael W. Hunkapiller

Title: ______________________________

Title: Senior Vice President

Date Signed:___________

Date Signed: ______________



 

 

 

 

For Signature

aaxxcepheidCollabAgr10-02d4c3.sha

The symbol [***] is used to indicate that a portion of the exhibit has been
omitted and filed separately with the commission.
Confidential treatment has been requested with respect to the omitted portion.

 

Exhibit 13.18



Mediation

 

 1. The parties shall attempt to resolve any dispute arising out of relating to
    this Agreement promptly by negotiation between executives who have authority
    to settle the controversy, as set forth in Section 13.18
 2. If the parties do not resolve the dispute within 45 days of undertaking
    negotiation thereof, either Party may refer the Dispute for mediation by
    JAMS or its successor by providing to JAMS and the other Party a written
    request for mediation, setting forth the details of the dispute and the
    relief requested. Each Party must then participate in the mediation in good
    faith and share equally in its costs. The mediation will be conducted in
    accordance with JAMS mediation rules and procedures by: (i) a mediator
    agreed by the parties selected from JAMS' panel of neutrals; or (ii) if the
    parties do not agree on a mediator, a mediator nominated by JAMS. All
    offers, promises, conduct and statements, whether oral or written, made in
    the course of the mediation by any of the parties, their agents, employees,
    experts and attorneys, and by the mediator and any JAMS employees, are
    confidential, privileged and inadmissible for any purpose, in any litigation
    or other proceeding involving the parties, provided that evidence that is
    otherwise admissible or discoverable shall not be rendered inadmissible or
    non-discoverable as a result of its use in the mediation.
 3. If the dispute has not been resolved by non-binding means as provided herein
    within 90 days of the initiation of such procedure, either Party may pursue
    available remedies, including litigation. Notwithstanding the foregoing, if
    the parties are not able to agree upon the cap for manufacturing costs as
    set forth in Section 7.7 through negotiation or mediation, then such matter
    shall be subject to binding arbitration. Either Party may initiate
    arbitration with respect to such matters at any time following the period
    provided for mediation, or determination by the mediator that the parties
    will not be able to resolve the issue through mediation, by filing a written
    request for arbitration to JAMS in accordance with JAMS arbitration
    procedures.
 4. Notwithstanding the foregoing, each Party shall have right before or during
    negotiation or mediation to seek and obtain from the appropriate court
    provisional remedies such as attachment, preliminary injunction, replevin,
    etc., to avoid irreparable harm, maintain the status quo or preserve the
    subject matter of the negotiations or mediation.

The symbol [***] is used to indicate that a portion of the exhibit has been
omitted and filed separately with the commission.
Confidential treatment has been requested with respect to the omitted portion.

 

 

 

xcepheidCollabAgr10-02d4c3.sha